Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION
                                        No. 04-20-00612-CR

                                       David Rivera CORTEZ,
                                              Appellant

                                                  v.

                                        The STATE of Texas,
                                              Appellee

                     From the 144th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2019CR5189
                              Honorable Sid L. Harle, Judge Presiding

PER CURIAM

Sitting:          Rebeca C. Martinez, Chief Justice
                  Patricia O. Alvarez, Justice
                  Lori I. Valenzuela, Justice

Delivered and Filed: February 17, 2021

APPEAL DISMISSED

           On February 1, 2021, the court ordered appellant, David Rivera Cortez, to show cause why

this appeal should not be dismissed. On February 4, 2021, Cortez’s appointed counsel filed a

response conceding that the trial court (1) ruled on no written motions before it took the parties’

negotiated plea agreement under advisement on March 2, 2020; (2) later followed this plea

agreement on November 13, 2020; and (3) has since steadfastly refused to grant appellant any
                                                                                 04-20-00612-CR


permission to appeal. Therefore, counsel agreed “this Court has little choice but to dismiss the

instant attempted appeal.” Accordingly, we dismiss this appeal.

                                               PER CURIAM

Do not publish




                                              -2-